The Texas  New Orleans Railroad runs east and west through or near to the city of Beaumont, and the Sabine  East Texas Railroad, running north and south, passes through the said city. Both of the said lines of railroad were under the management and control of the Southern Pacific Railroad Company.
The Gulf, Beaumont  Kansas City Railroad extends from Kirbyville southward to the city of Beaumont, and near to the Texas  New Orleans Railroad it connects by a switch with the Sabine  East Texas Railroad. The Gulf  Interstate Railroad extends from Bolivar Point northward to the city of Beaumont, to a point south of the Texas  New Orleans Railroad, and, by switches, is connected with that line of railroad. The facts with regard to the connection of these roads at the city of Beaumont are complicated, and, in our view of the case, it is unnecessary to state them in detail; but, for the purposes of this decision, we will assume that all of these roads connect at that point within the meaning of the statute.
A number of persons delivered at Kirbyville to the Gulf, Beaumont  Kansas City Railroad, freights which were routed over that railroad to Beaumont, thence over the Gulf  Interstate road to Galveston, but the bills of lading called only for the Gulf, Beaumont  Kansas City road to Beaumont. The Gulf  Interstate Railroad and the Gulf, Beaumont  Kansas City Railroad had a joint agent at Beaumont, and, through him, the freights were tendered in cars to the joint agent of the Texas  New Orleans and the Sabine  East Texas railroads, to be transferred by them over their switches and main lines, to their connection with the Gulf  Interstate Railroad; and the agent of the Gulf 
Interstate road tendered to the agent of the other roads $2.50 per car, the sum usually charged for such service, when performed by the roads to which the tender was made; but the freights and the freight money were declined and the Gulf  Interstate Railroad was compelled to transfer the freight from the Gulf, Beaumont  Kansas City road to its own depot by wagons at much greater cost. The Gulf  Interstate Railroad sued the Southern Pacific Railroad Company, the Texas  New Orleans Railroad Company, and the Sabine  East Texas Railroad Company for the penalty prescribed by the statute for refusing to receive freights from connecting railroads and for the damages sustained by it by such refusal; and, in a trial before a jury, recovered the sum of $19,247.50, which the Court of Civil Appeals reversed, and remanded the case for further trial. The application for writ of error is based upon the allegation that the decision of the Court of Civil Appeals practically settles the case.
The correctness of the judgment of the Court of Civil Appeals *Page 485 
depends upon the proper construction of article 4535, Revised Statutes, which, so far as applicable to this case, reads as follows: "All railway companies doing business in this State shall be and they are hereby required to receive from all other railway companies with which they may connect * * * at any place within this State, or at any or all places where they may cross the line of any other railway doing business or operating a line of railway in this State, all freights and passengers coming to it from such connecting line and destined to points on its line, or to points beyond its line, or any other line of railway with which said line may connect or cross, and shall transport the same over its said line to destination, if on its line, or to the next connecting or cross line in the direction of destination, if beyond its line, without delay or discrimination in favor of or against the line from which such freight or passengers are received, and upon the same terms and conditions with those made by such line for like or similar service against any other railway in or out of this State with which it does business."
To bring this case within the terms of article 4535, the freight in question must have "come to" the defendant railroads from the Gulf, Beaumont  Kansas City Railroad, in transit, to a point upon the Texas  New Orleans Railroad or upon some other road connecting therewith, directly or indirectly. The words,"coming to it," designate freight which has reached that line in the course of transportation, to be forwarded over the road of the receiving company. In this case, neither of the defendant railroads was in the line of transportation, as the freight was routed from Kirbyville to Galveston, and it was not destined to any point upon the Texas  New Orleans road, nor to a point on any railroad having connection with that road between the point where the freight was tendered and its final destination. The routing of the freight from Kirbyville to Galveston over the Gulf, Beaumont  Kansas City and the Gulf  Interstate railroads excluded the defendant railroads as parts of that line of transportation, causing a break in the connection at Beaumont which had to be bridged by some other means in order to continue the course pointed out by the routing of the freight.
The statute requires the railroad to which the freight "comes" to receive it and transport it over its line to the next connecting line in the direction of its destination. The Gulf 
Interstate road connected with the Texas  New Orleans road at Beaumont and the latter could not have transported the freight over its line to the Gulf  Interstate as the next connecting line, because it did not connect with the Texas  New Orleans road in the direction of Galveston.
The proviso to article 4535 requires that the freight received "shall be shipped in the order in which it is received." The word "shipped" indicates carriage of the freight to or in the direction of its destination, and not the transfer from one road to another at the same station by a railroad which does not constitute a part of the route. The proviso contains this language: "The charges for the business required by this article to be interchanged shall be no greater pro rata per cent per mile *Page 486 
for freight and no greater rate per mile for passengers and baggage than is charged to any other line for transporting like freight and passengers and baggage." The business is"interchanged" and the charges must be a "pro rata per cent per mile;" that is, a part of the compensation for the through carriage. The transfer of freight from one railroad to another by a third road is not interchanging business, and a pro rata of the through rate could not be intended to apply to a carriage over switches and sidetracks, but aptly designates the compensation for services rendered in carrying the freight over a part of the route. The requirements of this article apply equally to passengers, and the compensation regulated by the mile, which is wholly inconsistent with the idea of a mere act of transfer from one line to another. In truth, there is nothing in the article to justify the conclusion that one railroad may be required to perform the work of switching and transferring freight between two other lines at a given point. If such were the case, every railroad company which is provided with yards and switches through which it connects with other roads for the purpose of receiving and discharging freights on its own line, could be required to carry on the business of a transfer company and assume the responsibilities of that business. If such had been the intention of the Legislature, it would have used some language to express it.
The scheme of our law is to give to the citizen full benefit of railroads as public highways; in furtherance of that purpose each railroad is required to receive from every other railroad connecting with it all freights destined to a point on or beyond its line, and a like duty is imposed upon every connecting line between the initial point and the place of delivery.
Neither article 4535 nor any law that we have been able to find imposes upon railroad companies the duty, or confers the power, to perform the service of transferring for other corporations freight, in the transportation of which it does not participate; and courts can not, by construction of the statute, add duties and responsibilities to those prescribed by law.
The Court of Civil Appeals did not err in reversing the judgment in this case, because the facts show conclusively that the plaintiff, the Gulf  Interstate Railroad Company, had no cause of action against the defendants. The writ of error being based upon the allegation that the decision of the Court of Civil Appeals practically settles the case, it becomes the duty of this court to enter final judgment against the plaintiff in error. It is therefore ordered by the court that the plaintiff in error, the Gulf  Interstate Railroad Company, take nothing by this suit and that the defendants in error go hence without day, discharged, and recover of the plaintiff in error all costs in this behalf expended in all of the courts.
Affirmed and judgment rendered. *Page 487